Citation Nr: 0329453	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  98-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date prior to January 11, 
1999, for the grant of entitlement to dependency compensation 
benefits.

3.  Entitlement to an increased evaluation for herpes 
simplex, currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date prior to November 15, 
2001 for a 10 percent evaluation for herpes simplex.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from May 1988 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated November 1997, 
January 1999, and November 2000 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.


REMAND

The veteran contends that his lumbar spine disability is more 
severe than contemplated by the assigned evaluation.  In 
addition, the regulations for the spine changed in August 
2003.  As noted by the United States Court of Appeals for 
Veterans Claims, rating decisions must be based on medical 
findings that are stated in terms consistent with the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Under these circumstances, the veteran is entitled 
to a VA examination under the provisions of 38 U.S.C.A. 
§ 5103A(d).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must ensure that 
all provisions of VCAA are properly applied in the 
development of this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to ascertain the nature and 
severity of his lumbar disc disease.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

A.  Using a goniometer measure 
the range of motion for the 
lumbar spine in a standing 
position.

B.  In a situation in which the 
veteran's range of motion is 
reduced, but "normal" (in the 
examiner's opinion), based on 
the individual's age, body 
habitus, neurologic disease, or 
other factors unrelated to the 
disability for which the 
examination is being performed, 
please explain why the 
individual's measured range of 
motion should be considered as 
"normal".

C.  If the spine is painful on 
motion, state at what point in 
the range of motion pain begins 
and ends.

D.  State to what extent (if 
any), expressed in degrees if 
possible, the range of motion 
is additionally limited by 
pain, fatigue, weakness, or 
lack of endurance following 
repetitive use or during flare-
ups. If more than one of these 
is present, state, if possible, 
which as the major functional 
impact.

E.  Describe objective evidence 
of painful motion, spasm, 
weakness, tenderness, etc.

F.  Indicate whether there is 
muscle spasm, guarding or 
localized tenderness with 
preserved spinal contour, and 
normal gait.

G.  Indicate whether there is 
muscle spasm, or guarding 
severe enough to result in an 
abnormal gait, abnormal spinal 
contour such as scoliosis, 
reversed lordosis or abnormal 
kyphosis.  

H.  Describe any postural 
abnormalities, fixed deformity 
(ankylosis), or abnormality of 
musculature of back.  In the 
situation where there is 
unfavorable ankylosis of the 
thoracolumbar spine, indicate 
whether there is: difficulty 
walking because of a limited 
line of vision; restricted 
opening of the mouth (with 
limited ability to chew); 
breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due 
to pressure of the costal 
margin on the abdomen; dyspnea; 
dysphagia; atlantoaxial or 
cervical subluxation or 
dislocation; or neurologic 
symptoms due to nerve root 
involvement.

I.  Conduct and report a 
separate history and physical 
examination for each segment of 
the spine affected by the disc 
disease.  Indicate whether or 
not there has been surgery.

J.  Conduct a thorough 
neurologic history and 
examination of all areas 
innervated by each affected 
spinal segment.  Specify the 
peripheral nerve(s) affected.  
Include an evaluation of 
effects, if any, on bowel or 
bladder functioning.

K.  Describe as precisely as 
possible, in number of days, 
the duration of each 
incapacitating episode during 
the past 12-month period.  An 
incapacitating episode, for 
disability evaluation purposes, 
is a period of acute signs and 
symptoms due to intervertebral 
disc syndrome that requires bed 
rest prescribed by a physician 
and treatment by a physician.

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




